Case: 18-40641      Document: 00514921891         Page: 1    Date Filed: 04/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 18-40641                         April 18, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
CRYSTAL HORNER; ALYSHA HORNER,

              Plaintiffs - Appellants

v.

CITY OF HIGHLAND VILLAGE; CITY OF HIGHLAND VILLAGE POLICE
DEPARTMENT; DOUGLAS RIEM, Chief of Police; CORY GULLO, Officer,

              Defendants - Appellees



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:17-CV-774


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Plaintiffs-Appellants Crystal Horner and Alysha Horner, proceeding pro
se, appeal the district court’s dismissal of their claims against Defendants-
Appellees. We AFFIRM.
       Crystal Horner, proceeding pro se, filed a complaint against the City of
Highland Village, the City of Highland Village Police Department, Police Chief



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-40641        Document: 00514921891           Page: 2     Date Filed: 04/18/2019



                                        No. 18-40641
Douglas Reim, and Detective Cory Gullo, obscurely alleging that the
defendants violated her and her daughter Alysha Horner’s constitutional
rights in connection with Alysha’s arrest and subsequent incarceration in
Oklahoma,       and     seeking     compensatory        damages       in    the    amount      of
$2,500,000.00. At the direction of the court, Crystal Horner amended the
complaint to add her daughter, Alysha Horner, as plaintiff. Defendants filed a
motion to dismiss for failure to state a claim pursuant to Fed. R. Civ. P.
12(b)(6).
       After fully considering and liberally construing the Horners’ filings
(including noncompliant filings), as well as drawing all reasonable inferences
in favor of the pro se plaintiffs, the magistrate judge issued a fourteen-page
order dismissing the Horners’ claims with prejudice. 1 The district court
dismissed Crystal Horner’s claims for lack of Article III standing, reasoning
that she failed to show that she suffered any concrete particularized injury
because all of the factual allegations were related to the alleged harms against
Alysha Horner (over the age of majority). Further, the court analyzed each of
Alysha Horner’s asserted claims, as well as her purportedly asserted claims,
and dismissed each claim either for failure to state a claim or failure to assert
a legally cognizable claim. 2




       1  The parties voluntarily consented to proceed before a United States magistrate
judge. 28 U.S.C. § 636(c)(1); see also Barber v. Shinseki, 660 F.3d 877, 878–79 (5th Cir. 2011)
(per curiam) (Appellate courts do not have authority to review orders of a magistrate judge
directly unless the parties have consented to have the magistrate judge preside over the case
and enter judgment.).
        2 Although not facially apparent, liberally construing Plaintiffs’ allegations, the

district court identified Plaintiffs’ claims as follows: (1) improper arrest of Alysha Horner; (2)
malicious prosecution; (3) Fourth Amendment violation for improper impoundment of Alysha
Horner’s vehicle and confiscation of her cell phone by the Oklahoma City Police Department;
(4) failure to provide adequate medical care while Alysha Horner was in the Oklahoma
County Jail in violation of the Americans with Disabilities Act; (5) Eighth Amendment
violation for excessive bail; (6) defamation of character; and (7) witness tampering.
                                                2
    Case: 18-40641    Document: 00514921891       Page: 3   Date Filed: 04/18/2019



                                   No. 18-40641
      This appeal followed. Although we afford liberal construction to filings
by pro se litigants, the Horners’ generally incoherent appellate brief does not
comply with the standards of Fed. R. App. P. 28. See Grant v. Cuellar, 59 F.3d
523, 524 (5th Cir. 1995). Nevertheless, the Defendants addressed the
arguments on appeal. We review de novo a district court’s dismissal for failure
to state a claim. Wilson v. Birnberg, 667 F.3d 591, 595 (5th Cir. 2012); see also
Joffroin v. Tufaro, 606 F.3d 235, 238 (5th Cir. 2010) (de novo review for
dismissal for lack of standing).
      To the extent the Horners’ arguments are not waived for inadequate
briefing, Mapes v. Bishop, 541 F.3d 582, 584 (5th Cir. 2008), we find no error
in the district court’s decision to dismiss the Horners’ claims. Accordingly, the
judgment of the district court is AFFIRMED.
      Further, Appellants’ motion to disqualify Magistrate Judge Kimberly
Candace Priest-Johnson, filed while this appeal was pending, is without merit
and is DENIED.




                                        3